Trippe, Judge.
It was improper to admit in evidence any statement made by Slappy, the obligee in the bond to his assignee, when the obligor was not present, and in this ease, the error would be sufficient to order a new trial, did it not appear that there was sufficient evidence, without that to authorize the jury to scale this claim as they have done. That evidence was in writing, and was an entry on the bond made by the obligor himself. This bond bore date, April 23d, 1862. This entry was dated January 1st, 1863, and recited that the obligor had that day received one-half the amount to be paid from Slappy in Confederate money, and if Slappy paid the other half in twelve months he was to make him titles, otherwise he was to refund what was paid in Confederate notes or its equivalent. The next day Slappy transferred the bond to Phipps, with that entry on it. Phipps tendered, at the proper time, the balance in Confederate money, which was refused. Since the war Phipps paid "Williams several hundred dollars in United States currency. The jury gave a verdict for $175 00, in favor of plaintiff.
Although the Court may have committed the error referred to, yet, the jury well may have given the verdict under the other evidence, and as we think substantial justice was done, we do not grant a new trial on that account.
Judgment affirmed.